Bland, P. J.
*558Railroads: signals at crossing of public highway: construction of statute: instructions. *557Action brought before a justice of the peace, in Neosho township, Newton county, for value of one horse alleged to have been killed at the crossing of a public highway over defendant’s road in *558said township. The negligence averred, and which the evidence tended to prove, was the failure of the defendant’s employees to sound the locomotive whistle, or ring the bell, as required by section 2608, Revised Statutes, 1889. ij^g was controverted by defendant’s witnesses by evidence tending to prove that the whistle was sounded as required by said section 2668. Instructions numbers 1 and 2, given on the part of the plaintiff, instructed the jury that the fact was negligence on the part of the defendant, if its employees failed to do both; that is, sound the whistle, and ring the bell. To have done either would have been a compliance within the statute. These instructions required more of the defendant than did the law, and are erroneous. Turner v. R. R., 78 Mo. 578; Kenney v. R. R., 105 Mo. 270; McCormick v. R. R., 50 Mo. App. 109.
Judgment reversed and cause remanded.
All concur.